Citation Nr: 0931670	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to September 27, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from September 27, 2005.

3.  Entitlement to service connection for bilateral varicose 
veins, claimed as loss of full use of the legs.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 until July 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

In a June 2008 decision, the Board denied the Veteran's 
claims on appeal.  Thereafter, he filed a timely appeal of 
the Board's denial with the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, the Court 
vacated the Board's decision and remanded the matters for 
further consideration consistent with a Joint Motion for 
Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion found that the issue of entitlement to 
service connection for bilateral varicose veins should be 
remanded because the Board did not adequately address and 
discuss whether good cause was shown for the Veteran's 
failure to report for a VA examination.  

In this regard, a December 2005 VA examination indicated that 
the Veteran had failed to report "for unknown reasons" for 
a fee-basis appointment to evaluate peripheral vascular 
disease.  However, under 38 C.F.R. § 3.655 (2008), any 
failure to report should be examined to determine whether 
good cause existed for failing to report for such examination 
before the claim is decided based on the remaining evidence 
of record.  

Moreover, in addition to the requirement of addressing 
whether good cause is shown, when a veteran fails to report 
for an examination, VA's attempts to examine to examine the 
veteran must be documented.  See M21-1MR, Part III, Subpart 
iv, Chapter 3, Section B 15(f).  Additionally, when a future 
examination is cancelled, a VA Form 21-2507a must be 
completed and signed and dated by a service representative.  
See M21-1MR, Part III, Subpart iv, Chapter 8, Section E 
16(c).

Here, not only was there an omission of any discussion of 
good cause, the claims file does not contain adequate 
documentation of VA's attempts to examine the Veteran or 
provide a signed and dated VA Form 21-2507a regarding the 
cancellation of such examination.  

Accordingly, additional efforts are needed to comply with 
VA's duty to assist under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended) and 3.326(a) (2008).   
Specifically, as the Veteran has agreed to cooperate fully in 
presenting for any future scheduled VA examinations or tests 
with respect to his service-connection claim for bilateral 
varicose veins, he should be scheduled for another VA 
examination to evaluate his leg disorder for any peripheral 
vascular disease.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The record shows that the Veteran was incarcerated as of the 
date of his latest correspondence in July 2009, and the Board 
recognizes the difficulty of conducting an examination if he, 
in fact, remains incarcerated.  Nonetheless, the duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

On remand, the RO should pursue whatever reasonable options 
may be available to provide the Veteran with a medical 
examination, to include contacting the incarcerating facility 
to determine whether a VA provider to examine the Veteran may 
be sent to the prison, if one is available, or inquire 
whether a qualified medical specialist from the prison may 
conduct the examination.

In accordance with the Joint Remand, documentation of VA's 
attempts to examine the Veteran should be included in the 
claims file.  Additionally, if he fails to report, the RO 
must consider whether good cause has been shown.  Moreover, 
as discussed above, if the VA examination is cancelled, the 
service representative should provide a signed and dated VA 
Form 21-2307a.  

Next, the Joint Remand also found that the increased rating 
claims should be remanded because VA did not fulfill its duty 
to assist in the obtainment of private treatment records.  In 
this case, the Veteran submitted a signed release for records 
from the office of Dr. N.  While the RO sent an initial 
letter to Dr. N. in January 2002 requesting treatment 
records, no other attempts to obtain the treatment records 
was made. 

The provisions of 38 C.F.R. § 3.159(c) (2008) require that VA 
send not only an initial request for the records, but "at 
least one follow-up request," as well.  Moreover, if the 
records still cannot be obtained, VA has a duty to notify the 
Veteran of its inability to obtain the records.  38 C.F.R. 
§ 3.159(e) (2008).  

Accordingly, the RO should send an additional letter to Dr. 
N. to request the Veteran's private treatment records.  
Moreover, VA should also provide him with notice if VA is 
unable to obtain those records or that it is determined that 
continued efforts to obtain the information would be futile.  
Such notice should comply with the provisions of 38 C.F.R. 
§ 3.159(e)(1)(i-iv).

Lastly, in a letter dated July 2009, the Veteran indicated 
that he was receiving treatment for the disorders on appeal 
at the facility at which he is incarcerated.  As these 
records are pertinent to his claim, VA should obtain these 
documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the facility at which the Veteran is 
incarcerated.  If a release is required to 
obtain the information, request that the 
Veteran provide such release.  Any 
negative search result should be noted in 
the record.  

2.  Request private treatment records from 
Dr. N.  If VA is unable to obtain those 
records or it is determined that continued 
efforts to obtain the information would be 
futile, such notification should be sent 
to the Veteran. According to 38 C.F.R. 
§ 3.159(e)(1), notice should include the 
following:
 
a)	the identity of the records VA was 
unable to obtain;

b)	an explanation of the efforts VA made 
to obtain the records;

c)	a description of any further action VA 
will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record at the time 
unless the claimant submits the 
records; and

d)	notice that the claimant is ultimately 
responsible for providing the evidence.

3.  If an examiner is available, contact 
the facility at which the Veteran is 
incarcerated to determine whether a VA 
provider may be sent to the prison to 
examine the Veteran, or inquire whether a 
qualified medical professional from the 
prison may conduct the examination.  In 
addition:

a)	documentation of VA's efforts to 
examine the Veteran must be included in 
the claims file.  

b)	if an examination cannot be obtained, 
documentation to this affect must also 
be associated with the claims file.

c)	if feasible, schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of his 
bilateral leg disorder, to include an 
evaluation for peripheral vascular 
disease.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  
    
For each diagnosed disability, the 
examiner is requested to state whether 
it is at least as likely as not (a 50 
percent probability or higher) that the 
Veteran's leg disorder is related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.  

d)	if the Veteran fails to report to the 
examination, the RO must address 
whether good cause has been shown.  

e)	if the examination is cancelled, the 
service representative should provide a 
signed and dated VA Form 21-2307a.

4.  Thereafter, the RO should then 
readjudicate the issues on appeal.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

